DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07-30-2019.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 are rejected because they recite limitations “the support frame is detachably connected by coupling and locking”. It is not clear how this function can happen since the specification does not have any structure to support the function.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahlecker et al. (5,303,454) in view of Mirabel et al. (4,878,268).
Regarding claim 1, Stahlecker teaches a supporting frame for a drafting system unit for drafting a fiber band at an assigned workstation of a textile machine, in which case the supporting frame has at least one bearing point for pivotally bearing a weighting arm assigned to the drafting system unit, characterized in that the supporting frame (fig 2, members 54 and 56) is detachably connected by coupling and locking (fig 2, members 28 and 31) to the textile machine (abstract) and having a control device (col 4, lines 49-50).  
Stahlecker does not teach a control device arranged on an underside of the supporting frame.  
Mirabel teaches a textile machine having a control device (fig 8, member) arranged on an underside of the supporting frame (fig 8, member 1).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the machine of Stahlecker by having the control device underside of the frame, as taught by Mirabel, in order to remove the 
	Regarding claim 2, the modified machine Stahlecker-Mirabel discloses the supporting frame is configured for arrangement on a take-up section of the workstation for moving the supporting frame between a release position, in which the supporting frame can be removed from the assigned workstation, and an operating position, in which the supporting frame is arranged in a secure position at the assigned workstation for operation of a weighting arm borne on the supporting frame (Stahlecker, figs 1-9).  
Regarding claim 4, the modified machine Stahlecker-Mirabel discloses the supporting frame has a recess adapted to the take-up section (Stahlecker fig 2, member 37).  
Regarding claim 5, the modified machine Stahlecker-Mirabel discloses the take-up section is a frame brace of the textile machine (Stahlecker, fig 1).  
Regarding claim 6, the modified machine Stahlecker-Mirabel discloses the recess is configured in one piece with the supporting frame (Stahlecker fig 2, member 37).    
Regarding claim 7, the modified machine Stahlecker-Mirabel discloses a detent body which can be moved between an opening position and a latching position and which can be engaged with a detent receptacle on the textile machine in an operating position of the supporting frame (Stahlecker, fig 2, members 18, 28, and 31).  
Regarding claim 8, the modified machine Stahlecker-Mirabel discloses the detent body is pretension in the direction of the latching position (Stahlecker, fig 2, members 18, 28, and 31).  
Regarding claim 9, the modified machine Stahlecker-Mirabel teaches all of the limitations and Mirabel further teaches the supporting frame is configured to accommodate a lower roller assigned to an upper roller which can be arranged on the weighting arm for the rotationally movable bearing of the same (fig 8, members 2-4 and 8).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Stahlecker by having the supporting frame is configured to accommodate a lower roller assigned to an upper roller which can be arranged on the weighting arm for the rotationally movable bearing of the same, as taught by Mirabel, in order to draft the fiber.
Regarding claim 10, the modified machine Stahlecker-Mirabel discloses the supporting frame is configured to accommodate an optional further assembly (Stahlecker, fig 1).
Regarding claim 11, the modified machine Stahlecker-Mirabel discloses the supporting frame is configured to accommodate an -3-Attorney Docket No. 043633/09120 arrangement of a drive unit of the lower roller, a communication unit, a control device of the drive unit, or a combination thereof (Stahlecker, fig 1).  
Regarding claim 13, the modified machine Stahlecker-Mirabel discloses the supporting frame has two bearing points, each of which is for pivotally bearing a weighting arm (Stahlecker, figs 1-2, abstract).  
Regarding claim 14, the modified machine Stahlecker-Mirabel teaches all of the limitations of claim 13 and Mirabel further two weighting arms bear at least one upper roller between the two weighting arms (fig 8, member 9).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Stahlecker by having wo weighting arms bear at least one upper roller between the two weighting arms, as taught by Mirabel, in order to draft the fiber.
Regarding claim 15, the modified machine Stahlecker-Mirabel discloses the supporting frame has a handling element (Stahlecker, fig 1-2, member 28).  
Regarding claim 16, the modified machine Stahlecker-Mirabel discloses16 the handling element is a gripping element (Stahlecker, fig 1-2, member 28).  
Regarding claim 17, Stahlecker teaches a drafting system for a textile machine comprising a drafting system unit (figs 1-2) wherein the drafting system unit has a supporting frame (fig 2, members 54 and 56) detachably connected by coupling and locking (fig 2, members 28 and 31) to the textile machine, on which the weighting arm is pivotally borne (abstract).
Stahlecker does not explicitly teach a drafting system unit having a weighting arm with at least one upper roller.
Mirabel teaches a textile machine having a drafting system unit having a weighting arm with at least one upper roller (fig 8, members 4 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the machine of Stahlecker by having a 
Regarding claim 18, the modified machine Stahlecker-Mirabel teaches all of the limitations and Stahlecker and Mirabel further teaches two weighting arms with at least one upper roller between the two weighting arms are arranged on the supporting frame (fig 8 of Mirabel), the weighting arms being connectable or connected to each other via a gripping element (Stahlecker, fig 1-2, member 28).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the machine of Stahlecker by having an upper weighting arm, as taught by Mirabel, in order to draft the fiber.
Response to Arguments
Applicant’s arguments, dated 12-14-2021, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 12-14-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, but are not persuasive as analyzed above.
Applicant's arguments, date 12-14-2021, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered, but they are not persuasive because the prior art does not teach the limitations "a control device". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732